DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Previous 112(f) interpretation of claim(s) have been withdrawn in view of applicant’s amendments reciting a processor to comprise obtaining unit and control unit. 
Response to Arguments
Applicant’s amendments as filed on 12/30/2021 have been fully considered and entered. In view of the amendments, current rejection(s) have been withdrawn, however, upon further consideration, a new ground(s) of rejection have been made in view of Sakurai with previously cited Sasaki reference being withdrawn. 
Furthermore, applicant’s arguments regarding cited prior arts not teaching all the newly amended features as described in applicant remarks on pages 12-13 have been rendered moot in light of new combination now made in view of Enami and Sakurai being successfully shown to teach all the newly added limitations, please see detailed rejection(s) below.
Lastly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “The apparatus is different from the display device, and another device, different from both the display device and the apparatus may become involved”, (see remarks pages 10, 2nd paragraph)) are not positively recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 15-16, 19 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Enami et al., US 2010/0033748 in view of Sakurai, US 2014/0063547.
Regarding claim 1, Enami discloses a display control method of controlling a display content on a display device (display unit 30) capable of displaying a screen concerning an apparatus (paragraphs 38, 43, 53, operational states and status of device are displayed), the method comprising the steps of: 
Obtaining an apparatus status of the apparatus (paragraph 53, information regarding apparatus status is obtained to be displayed); 
and controlling the display content to be displayed on the display device (paragraph 142, the screen-change determination unit 55 determines whether screen data suitable for the display area of the display panel 32 needs to be generated by the screen generator 56 because the display screen is switched by the input operation), wherein the controlling step includes, based on a fact that an instruction to cause the apparatus to transition to a first apparatus status is inputted from a different device, causing the first screen displayed on the display device to transition to a second screen which is in accordance with the first apparatus status (paragraphs 142-146, when it is determined that the display screen needs to be changed caused by an operation (new touch input and/or key input and /or when the key-input information is changed from the previously received key-input information) input by the user through the input devices (i.e., input from a different device). And, when it is determined using the determination method that the display screen needs to be changed, the screen-change determination unit 55 instructs the screen generator 56 to generate the screen data suitable for the display area of the display panel 32 and which thereby causes the screen data displayed (first screen) to transition to new data screen data (second screen) to be displayed based on the previously displayed data, also see paragraphs 172-177).
Enami fails to explicitly disclose based on a fact that an instruction to cause apparatus to transition to a first apparatus status is inputted from a different device from both display device and the apparatus, whereby the apparatus status obtained in a state that the display device displays a first screen indicates the first apparatus status, causing the first screen displayed on the display device to automatically transition to a second screen which is in accordance with the first apparatus status and which is controlled not to perform a function concerning the apparatus.
However, Sakurai teaches controlling the display content to be displayed on the display device (display content is controlled as shown in figs. 3A-3D on the display unit 21), wherein the controlling step includes, based on a fact that an instruction to cause the apparatus to transition to a first apparatus status is inputted from a different device from both the display device and the apparatus, whereby the apparatus status obtained in a state that the display device displays a first screen indicates the first apparatus status, causing the first screen displayed on the display device to automatically transition to a second screen which is in accordance with the first apparatus status and which is controlled not to perform a function concerning the apparatus (external device such as portable terminal 80 which is different device than display unit 21 and MFP 10 issues and sends printer a print command to the  MFP 10, once MFP receives the command it displays the normal/idle screen SC1 (i.e. first screen) for printing (i.e. indicating first apparatus status) and causes the screen SC1 to automatically transition to second screen SC3/SC4 based on print command received for printing during first apparatus status displaying a “data receiving” or “printing” screen (i.e. unusable second screen since data is being received and no operation input can be made on display) basically on SC3/SC4 screen no function related to MFP can be performed, paragraphs 42-43, 66, 71).
Enami and Sakurai are combinable because they both teach managing apparatus statuses and displaying screens.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Enami with the teachings of Sakurai for the benefit of having user easily perform a desired operation on a screen determined that can rapidly execute the process based on the preceding instruction as taught by Sakurai at paragraph 5.
Regarding claim 8, Enami further discloses wherein the obtaining step is executed on a regular basis (paragraphs 53, 142-146).
Regarding claim 16, Enami discloses a display control system (system 100, as shown in fig. 1) comprising: an apparatus (controller unit 1, fig. 1); and a display device (display unit 3, fig. 1) capable of displaying a screen concerning the apparatus (paragraphs 38, 43, 53, operational states and status of device are displayed), wherein the display device includes an obtaining unit (controller 311, fig. 1) and a determination unit (controller 311, fig. 1). Rest of the claim recites similar features as claim 1 and thus is rejected on the same rationale.
Regarding claim 15, it recites similar features as claim 16 and thus is rejected on the same rationale.
Regarding claim 19, Combination of Enami with Sakurai further teaches wherein the controlling step includes, based on a fact that apparatus status obtained in a state that the display device displays the second screen indicates an apparatus status different from the first apparatus status, causing the second screen displayed on the display device to automatically transition to the first screen (Sakurai, when second screen such as SC3/SC4 are being displayed (i.e., indicating second apparatus status) which is different than the normal screen SC1 (i.e., first apparatus status), then upon the completion of process causes the MFP to automatically returns to display the normal idle screen SC1 again on display unit 21, paragraphs 71-74).
Enami and Sakurai are combinable because they both teach managing apparatus statuses and displaying screens.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Enami with the teachings of Sakurai for the benefit of giving further convenience to the user by reverting back to original screen upon completion of a process as taught by Sakurai at paragraph 74.
Regarding claim 27, Combination of Enami with Sakurai further teaches wherein the apparatus is a printer (Sakurai, MFP 10 , fig. 1, paragraph 42).
Enami and Sakurai are combinable because they both teach managing apparatus statuses and displaying screens.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Enami with the teachings of Sakurai for the benefit of having user easily perform a desired operation such as rapid as taught by Sakurai at paragraph 42.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Enami et al., US 2010/0033748 in view of Sakurai, US 2014/0063547 as applied in claim 1 above and further in view of Kasamatsu, US 2005/0219638.
Regarding claim 17, Enami with Sakurai fail to explicitly teach wherein the first apparatus status is a status of being during replacement of a component.
However, Kasamatsu teaches wherein the first apparatus status is a status of being during replacement of a component (paragraph 85, note that based on first apparatus status such as replacement of an ink cartridge, the menu screens are transitioned from first screen to second menu screens).
Enami and Sakurai are combinable with Kasamatsu because they all teach displaying status screens.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Enami and Sakurai with the teachings of Kasamatsu for the benefit of simplifying the menu screen composition and enabling the user to set or specify various operation modes easily and promptly as taught by Kasamatsu at paragraph 15.
Allowable Subject Matter
Claims 18 and 20-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  cited prior arts and other related prior arts fail to explicitly teach “wherein based on a fact that the apparatus is in the first apparatus status, the device displays a screen different from the second screen, and another display device which is different from both the device and the display device and which can display a screen concerning the apparatus displays the second screen” as recited in claim 18 and “wherein the controlling step includes, based on a fact that an instruction to cause the apparatus to transition to a second apparatus status is inputted from the device, whereby the apparatus status obtained in a state that the display device displays a first screen indicates the second apparatus status, causing the first screen displayed on the display device to automatically transition to a third screen which is in accordance with the second apparatus status” as recited in claim 20 and “wherein the controlling step includes, based on a fact that an instruction to cause the apparatus to transition to a third apparatus status is inputted from the device, whereby it is indicated that the apparatus status is the third apparatus status and the display device receives a user operation for displaying a screen concerning a function concerning the third apparatus status, causing the screen displayed on the display device to transition to a fourth screen which is in accordance with the third apparatus status” as recited in claim 23.
Claims 21-22 and 24-26 are dependent upon claims 20 and 23, respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nishikawa et al., US 2008/0259405 – teaches display device displays on its display screen various textual information for a user (such as a status and operation menus).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAWAN DHINGRA/Examiner, Art Unit 2672                                                                                                                                                                                                        
/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672